DETAILED ACTION
This Final Office Action is in response to amendment filed on 01/04/2021.
Amended claims 1 and 7 filed on 01/04/2021 are being considered on the merits. Claims 1 and 4-7 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment 
The amendment filed 01/04/2021 has been entered. Claims 1 and 7 have been amended.  Claims 1 and 4-7 remain pending in the application. 
Applicant’s amendments to independent claims 1 and 7 have overcome the 35 U.S.C. § 103 rejection previously set forth in the Non Final Office Action mailed on 10/06/2020.

Response to Arguments 
Applicant’s arguments, see amended claims 1 and 7 and Applicant’s Remarks, Pages 7-9, regarding the newly added limitations,
“the mobile terminal includes a processor configured to transmit predetermined first authentication information and a first request signal for requesting unlocking or locking of the door of the vehicle or the facility to the key unit, the first authentication information including a reservation time of the vehicle or the facility,…the first request signal that is to be decrypted with the first decryption key includes time information, and the processor of the key unit is configured to generate a time based on the time information, and perform the process of unlocking or locking the door of the vehicle or the facility when the time is within the reservation time”

filed 01/04/2020, with respect to the rejection(s) of claims 1 and 7 under 35 U.S.C. § 103 has been fully considered and is persuasive. Therefore, the 35 U.S.C. § 103 rejection made in the Non Final Office Action filed 10/06/2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following newly found prior art: White et al. (US 2015/0089222 A1, hereinafter "White"), in conjunction with Sakumoto-Takayama-Narimoto-Miyamoto. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
For the reasons stated above, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 9, regarding allowance of the application. Examiner asserts that claims 1 and 4-7 are rejected for the reasons stated above in conjunction with the new rejections stated below regarding the new ground(s) of rejection.
Conclusion: The combination of Sakumoto-Takayama-Narimoto-Miyamoto-White teaches the aforementioned limitations of independent claims 1 and 7 and renders the claim limitations obvious before the effective date of the claimed invention. Please see the detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumoto et al. (US 2018/0047232 A1, hereinafter "Sakumoto") in view of Takayama et al. (US 8,577,293 B2, .

Regarding independent claim 1 (Currently Amended), Sakumoto discloses A locking and unlocking system comprising: 
a mobile terminal (Para [0065], user terminal 20-1 is portable terminal owned by user); and 
a key unit provided in a vehicle or a facility and configured to lock and unlock a door of the vehicle or the facility (Para [0080], lock control device 10-1; Para [0497], door of a car), wherein 
the mobile terminal includes a processor configured to transmit predetermined first authentication information and a first request signal for requesting unlocking or locking of the door of the vehicle or the facility to the key unit, (Para [0135-0136], transmission control unit 212 of the user terminal 20-1 causes 220 to transmit request along with data generated by authentication unit 208 to 10-1), the first authentication information including a reservation time of the vehicle or the facility (Para [0094], eKey includes effective time period), 
the key unit includes a processor configured to (Para [0080], CPU of lock control device): 
receive the first authentication information and the first request signal from the mobile terminal (Fig. 24 [S1507], 10-1 receives process request, eKey and commitment); 
perform authentication of the mobile terminal based on the first authentication information when the first authentication information is received (Fig. 24, decode public key certificate included in eKey using public key of owner [S1509] and check if public key is valid [S1511]); 
perform a process of unlocking or locking the door of the vehicle or the facility (Fig. 25 [S1535], Para 0272, process executing unit 110 executes process according to process request) when the authentication of the mobile terminal based on the first authentication information (Fig. 25, check if public key is valid [S1511], check if verification result is valid [S1531] and permit process request [S1535]; Para 0506, lock control device receives authorization information with respect to unlocking or locking of locking mechanism, and process request includes unlocking request or locking request of locking mechanism),
the mobile terminal includes a first memory configured to store a predetermined first encryption key for encrypting data (Fig. 12 [S2-S8], Para 0183, store secret key in storage unit 226; Fig. 19, public key certificate based on secret key of terminal), 
the key unit includes a second memory configured to store a first decryption key for decrypting data encrypted with the first encryption key (Fig. 24-25 [S1509], Para 0263, decode public key certificate (in eKey) using public key of owner terminal stored in 128), 
the processor of the mobile terminal is configured to transmit the first request signal encrypted with the first encryption key to the key unit (Fig. 24 [S1507], transmit process request and eKey (i.e. encoded public key))), and
the processor of the key unit is configured to unlock or lock the door of the vehicle or the facility in a case where the authentication of the mobile terminal has succeeded and the first request signal that is to be decrypted with the first decryption key is received (Para [0106-0107], process executing unit 110 executes process according to received process request based on determination by 108; Fig. 24 [S1509], Para 0263-0264, 106 decodes public key certificate in eKey using public key of owner terminal).
	Although Sakumoto discloses a first encryption key (Fig. 12 [S2-S8], Para 0183, store secret key in storage unit 226; Fig. 19, public key certificate based on secret key of terminal), the key unit includes a memory configured to store a key (Para [0084-0086], lock key file 126 stores lock secret key issued in advance in association with 10-1), the processor of the key unit is configured to transmit to the mobile (Para [0273], 120 of 10-1 transmits result to 20-1 according to control of 114), the processor of the mobile terminal is configured to receive a key, which is transmitted by the key unit (Para [0296], 20-1 acquires lock secret key from 114), and the mobile terminal includes a memory configured to store a key (Fig. 12 [S2-S8], Para [0183], store key in storage unit 226).
	However, Sakumoto does not appear to specifically disclose a predetermined second encryption key for encrypting data, the key unit is configured to transmit the first key encrypted with the second encryption key to the terminal, and then, transmit the first encryption key updated and encrypted with the second encryption key to the terminal each time a transition from a communication disabled state to a communication enabled state occurs between the key unit and the terminal, the communication disabled state being caused when a distance between the key unit and the terminal is equal to or larger than a predetermined distance, the terminal is configured to receive the first key encrypted with the second encryption key, which is transmitted by the key unit, and a second decryption key for decrypting data encrypted with the second encryption key.
	In the same field of endeavor, Takayama teaches a predetermined second encryption key for encrypting data (Col. 13: 25-29, 10a generates encryption key (used to encrypt session key)), a first entity is configured to transmit a first key encrypted with the second encryption key (Col. 13: 43-46, 10b (using encryption key received from 10a) encrypts session key and sends to 10a), and then, transmit the first encryption key updated and encrypted with the second encryption key to a second entity each time a transition from a communication disabled state to a communication enabled state occurs between the first entity and the second entity (Col. 14: 1-5, new session key generated for every communication session, like one time password), the communication disabled state being caused when a distance between the first entity and the second entity is equal to or larger than a predetermined distance (Col. 5: 15-19, automatic update performed when secure-communication-function mounted apparatuses capable of near field communication are positioned within a predetermined range; Col. 12: 14-20, 10a and 10b within range in which communication can be established, i.e. communication enabled state and anything out of the range is a communication disabled state), the second entity configured to receive the first key encrypted with the second encryption key, which is transmitted by the first entity (Col. 13: 47-56, 10a decrypts received encrypted session key), and a decryption key for decrypting data encrypted with the second encryption key (Col. 13: 25-29,  encryption key and corresponding decryption key).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakumoto with the invention of Takayama. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. Takayama teaches encrypting a session key to keep the session key a secret until a new session key has been generated so that there is no risk of the old session key being abused (Takayama, Col. 14: 6-21). Therefore, it would have been obvious to one having ordinary skill in the art to apply the teachings of Takayama to yield the predictable result of enhancing security for secure communication.
	However, the combination of Sakumoto and Takayama does not appear to specifically teach transmitting an encryption key to the mobile terminal in a case where authentication has succeeded.
	In the same field of endeavor, Narimoto teaches transmitting an encryption key to the mobile terminal in a case where authentication has succeeded (Para [0051-0052], once authenticated, mobile device receives encrypted communication key).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakumoto and Takayama with the invention of Narimoto. The motivation for doing so would be use of a known technique to improve similar devices in the same way. Narimoto teaches authenticating a device prior to transmitting an (Narimoto, Para [0059]). Therefore, one of ordinary skill would have been motivated to use the teachings of Narimoto to only provide a communication key in the event that a device is authenticated so the device can communicate with a different device and relay security sensitive commands for access, such as actuating a portion of a vehicle (Narimoto, Para [0062]).
	Although Sakumoto discloses prohibiting the authentication of the mobile terminal in a case (Para [0265], current time not within effective period, then S1533; Para [0270], does not permit process request),
However, the combination of Sakumoto, Takayama and Narimoto does not appear to specifically teach prohibiting authentication in a case where authentication based on the first authentication information has been once performed, and then, even in a case where the first authentication information has been received.
In the same field of endeavor, Miyamoto teaches prohibiting authentication in a case where authentication based on the first authentication information has been once performed, and then, even in a case where the first authentication information has been received (Para [0063], reuse of identity verification information is inhibited by including signature time to determine if difference compared to current time is within allowable range, i.e. prohibiting authentication in a case where the authentication information has been received and time is not within allowable range).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakumoto, Takayama and Narimoto with the invention of Miyamoto. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. Miyamoto teaches checking the current time with the signature time recorded in a received temporary certificate to prevent a third party who stole identity information by intercepting a certificate from forging a certificate (Miyamoto, Para [0063]). Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Miyamoto to enhance security.
Although Sakumoto discloses the first request signal that is to be decrypted with the first decryption key includes information (Para [0263], decode public key certificate (in eKey) using key of owner terminal), and the processor of the key unit is configured to generate a time (Para [0094], 104 acquires accurate time), and perform the process of unlocking or locking the door of the vehicle or the facility when the time is within the reservation time (Para [0266], current time within effective period, process continues; Para [0271], permit process request),
However, the combination of Sakumoto, Takayama, Narimoto and Miyamoto does not appear to specifically teach the first request signal that is to be decrypted includes time information and the processor is configured to generate a time based on the time information.
In the same field of endeavor, White teaches a signal that is to be decrypted includes time information (Para [0073], authentication information, e.g. timestamp; Para [0076], decrypt authorization information) and generate a time based on the time information (Para [0077], determine whether timestamp is within a threshold of time, i.e. generate time based on timestamp to compare to other time; Examiner asserts that the limitation of “generate a time based on the time information” in the context of the claim can be interpreted as a determination of time based on received information as there is no clear explanation of what “generating” entails). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakumoto, Takayama, Narimoto and Miyamoto with the invention of White. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Miyamoto to securely connect devices and prevent man-in-the-middle as well as other standard attacks (White, Para [0002, 0005]).

Regarding dependent claim 2, canceled.  

Regarding dependent claim 3, canceled.  

 	Regarding dependent claim 4 (Currently Amended), the combination of Sakumoto, Takayama, Narimoto, Miyamoto and White teaches the locking and unlocking system according to claim [[3]] 1. Sakumoto further discloses the system further comprising a server configured to communicate with the mobile terminal, wherein: 
a processor of the server is configured to 
generate the first authentication information (Fig. 20 [S1303], Para [0225], key information issuance requesting unit 304 generates eKey URL corresponding to eKey), and 
transmit the first authentication information generated by the generation unit to the mobile terminal (Fig. 20 [S1305], Para [0225], 320 transmits eKey URL to 20-1); and 
the processor of the mobile terminal is configured to receive the first authentication information from the server (Para [0225], 20-1 receives eKey URL from 320 under control of 306).  

Regarding independent claim 7 (Currently Amended), claim 7 is a key unit claim corresponding to the locking and unlocking system of claim 1. Therefore, claim 7 is rejected for at least the same reasons as claim 1.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumoto et al. (US 2018/0047232 A1, hereinafter "Sakumoto") in view of Takayama et al. (US 8,577,293 B2, hereinafter "Takayama"), further in view of Narimoto et al. (US 2018/0076958 A1, hereinafter "Narimoto"), further in view of Miyamoto et al. (US 2008/0104401 A1, hereinafter “Miyamoto”), further in view of White et al. (US 2015/0089222 A1, hereinafter "White"), further in view of Mehta et al. (US 9,853,812 B2, hereinafter "Mehta").

Regarding dependent claim 5 (Previously Presented), the combination of Sakumoto, Takayama, Narimoto, Miyamoto and White teaches the locking and unlocking system according to claim 4. Sakumoto further discloses wherein: 
	the server includes a fifth memory (Fig. 21 [S1325], database 32 in 30-1);
	the processor of the server is configured to transmit a signal including the first authentication information to the mobile terminal when the processor of the server transmits the first authentication information (Fig. 20 [S1305], Para [0225], 320 transmits eKey URL to 20-1);
	the processor of the mobile terminal is configured to receive the signal including the first authentication information from the server (Para [0225], 20-1 receives eKey URL from 320 under control of 306).
	Although Sakumoto discloses the memory of the mobile terminal is configured to store a key (Fig. 12 [S2-S8], Para [0183], store key in storage unit 226), 
However, the combination of Sakumoto, Takayama, Narimoto, Miyamoto and White does not appear to specifically teach wherein the server includes a fifth memory configured to store the second decryption key; the processor of the server is configured to transmit a signal including the second decryption key to the mobile terminal; the processor of the mobile terminal is configured to receive the signal including the second decryption key from the server; and the fourth memory is configured to store the second decryption key received by the processor of the mobile terminal.  
In the same field of endeavor, Mehta teaches wherein a server includes a memory configured to store a decryption key (Col. 3: 8-15, computing device (containing content protection system 104 which maintains data protection private key) can be server computer); the server is configured to transmit a signal including the decryption key to a target device and the target device is configured to receive the signal including the decryption key from the server (Col. 9: 6-24, providing data protection private key to target device); and a memory is configured to store the decryption key received by the target device (Col. 11: 55-60, data protection private key can be stored on various other devices trusted by user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakumoto, Takayama, Narimoto, Miyamoto and White with the invention of Mehta. The motivation for doing so would be the use of a known technique to improve similar devices in the same, if not improved way. Mehta’s invention, which teaches an encrypted encryption key that is decrypted by a second decryption key, prevents malicious users that hack into or otherwise compromise a service from gaining access to user’s data, which he or she thought would be kept private (Mehta, Col. 1: 13-19). Therefore, it would have been obvious to apply the teachings of Mehta to transmit a second decryption key to be able to decrypt the encrypted encryption key and properly implement the system to enhance security of information.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumoto et al. (US 2018/0047232 A1, hereinafter "Sakumoto") in view of Takayama et al. (US 8,577,293 B2, hereinafter "Takayama"), further in view of Narimoto et al. (US 2018/0076958 A1, hereinafter "Narimoto"), further in view of Miyamoto et al. (US 2008/0104401 A1, hereinafter “Miyamoto”), further in view of White et al. (US 2015/0089222 A1, hereinafter "White"), further in view of Bergerhoff et al. (US 2017/0263062 A1, hereinafter "Bergerhoff").

Regarding dependent claim 6 (Previously Presented), the combination of Sakumoto, Takayama, Narimoto, Miyamoto and White teaches the locking and unlocking system according to claim 1. Sakumoto further discloses the system further comprising a locking and unlocking device attached to the vehicle or the facility, wherein: 
the key unit includes a sixth memory configured to store authentication information associated with the vehicle or the facility (Fig. 2, operation log DB 130 in 10-1); 

receive a request signal including the authentication information from the key unit (Fig. 25 [S1527], 10-1 receives response data), 
perform authentication based on the authentication information included in the request signal when the request signal is received (Fig. 25, verify response data based on terminal public key, commitment, and challenge [1529] and check if verification result is valid [S1531]), and 
unlock or lock a door of the vehicle or the facility when the authentication unit has succeeded in the authentication (Fig. 25, check if verification result is valid [S1531] and permit process request [S1535]).
	Although Sakumoto discloses the system further comprising a locking and unlocking device attached to the vehicle or the facility (Para [0497], lock control device 10-1 installed in door at entrance or door of car),
	However, the combination of Sakumoto, Takayama, Narimoto, Miyamoto and White does not appear to specifically teach wherein there is a processor of the locking and unlocking device, wherein the locking and unlocking device is configured to receive authentication information from the key unit, perform authentication of the key unit, lock or unlock a door of the vehicle or the facility in a case where the second authentication unit has succeeded in the authentication; and the locking and unlocking processing unit is configured to transmit the second request signal including the second authentication information to the locking and unlocking device as a process of unlocking or locking the door of the vehicle or the facility. (Examiner understands Applicant’s purpose of incorporating a second authentication process (authenticating the key unit) within the vehicle to further suppress unauthorized use of the vehicle or the facility as described in Specification, Para [0019]).
(Para [0024], electronic control unit (ECU)) to receive authentication information from a key unit (Para [0024], code generator, user pushes start button), perform authentication of the key unit (Para [0024], ECU sends challenge via LF and code generator calculates response using secret key), perform a requested action in a case where the second authentication unit has succeeded in the authentication (Para [0024], requested action (power mode change) approved and executed); and the device processing unit is configured to transmit the second request signal including the second authentication information to the device as a process of performing the requested action (Para [0024], code generator calculates response using secret key and sends response to RF receiver).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakumoto, Takayama, Narimoto, Miyamoto and White with the invention of Bergerhoff. The motivation for doing so would be combining prior art elements according to known methods to yield predictable results. Bergerhoff teaches a multi-step-authentication system with several communication steps between components involving encryption/decryption and storage techniques. Communications between components are encrypted and keys are stored only in locations deemed to be secure (Bergerhoff, Para [0013-0014]). Therefore, access control and start authorization can be performed in a secure and safe way (Bergerhoff, Para [0003]) and one of ordinary skill in the art would have been motivated to combine prior art elements to yield the predictable result of enhancing security to prevent unauthorized access.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497